Case 1:19-cv-05631-JGK Document11 Filed 08/19/19 Page 1 of 2

U.S. COMMODITY FUTURES TRADING COMMISSION
Three Lafayette Centre
1155 21st Street, NW, Washington, DC 20581
Telephone: (202) 418-5000
Facgimile-"P 02) 418-5531

 
  
  

   
  

Luke B. Marsh

Division of Chief Trial Attorney
Enforcement (20) 18-5322
p, 2019 marsh@cfic.gov

 

The initial conference is adjourned
until December 9, 2019 at 4:30 PM.

 
  

The Honorable John G. Koelt!

United States District Judge

Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 14A

New York, New York 10007-1312

GREGORY H."WweODS
United States District Judge, Part I
August 19, 2019

 

 

 

Re: Commodity Futures Trading Commission v. Control-Finance Ltd., et al.,

Civil Action No. 1:19-¢v-05631-JGK
MEMORANDUM ENDORSED

 

Dear Judge Koeltl:

Pursuant to Local Rules 5.2(b) and 7.1(d) and Rules 1.E and 1.F of the Court’s Individual
Practices, we write on behalf of Plaintiff Commodity Futures Trading Commission (the
“Commission”) to respectfully request an adjournment of the Initial Conference in the above-
captioned action and the submission of a Rule 26(£) report.

The Initial Conference is currently scheduled for September 9, 2019, and, pursuant to
Rule 2.A of the Court’s Individual Practices, the parties are expected to confer and provide a
Rule 26(£) report to the Court before that date. As detailed below, despite diligent efforts, the
Commission has not yet served the defendants in this action and does not anticipate that it will be
able to do so before September 9, 2019. In the interests of efficiency, the Commission asks that
the Initial Conference be adjourned until it is able to serve both defendants.

The Commission filed its complaint against Defendants Control-Finance Limited
(“Control-Finance”) and Benjamin Reynolds (“Reynolds”) on June 17, 2019, alleging fraud and
other violations of the Commodity Exchange Act and its implementing Commission
Regulations. See ECF No. 1. As set forth in the complaint, Reynolds is an individual and United
Kingdom national who resides in Manchester, England. Control-Finance was organized by
Reynolds and incorporated as a United Kingdom private limited company by the Registrar of
Companies for England and Wales (the “U.K. Registrar’). At all times relevant to this action,
Reynolds acted as Control-Finance’s sole owner and director, and the company purported to
maintain a Registered Office in Manchester, England.

 
Case 1:19-cv-05631-JGK Document11 Filed 08/19/19 Page 2 of 2

The Honorable John G. Koeltl
August 16, 2019
Page 2

In accordance with Rules 4(f)(1) and 4(h)(2) of the Federal Rules of Civil Procedure, the
Commission has endeavored to serve Reynolds and Control-Finance through means authorized
by the Hague Convention on Service Abroad of Judicial and Extra-Judicial Documents in Civil
or Commercial Matters. Specifically, the Commission has retained a solicitor in the United
Kingdom, who in turn hired an agent to personally serve Reynolds at his last known residential
address and to serve Contro!-Finance at its Registered Office address. To date, the agent’s
attempts to serve Reynolds have been unsuccessful. The agent recently discovered that Reynolds
provided a fictitious address to the U.K. Registrar when he applied to incorporate Control-
Finance, and the Commission has not yet identified an alternative address for him. While the
agent was able to deliver a set of service papers to Control-Finance’s Registered Office address,
the Commission is still in the process of confirming that service on Control-Finance is complete
under the Hague Convention.

The Commission is currently considering alternative options for serving Reynolds and
anticipates that it may need to apply to the Court for leave to use a substitute means of service
pursuant to Federal Rule of Civil Procedure 4(f)(3). As a result, the Commission will likely need
additional time to complete service of process in this case. In addition, given Reynolds’s
attempts to conceal his whereabouts, the Commission does not anticipate that he or Control-
Finance will appear to defend this action once served, In that event, the Commission will move
for a default judgment, which will obviate the need for an Initial Conference and the preparation
of a discovery schedule.

For the foregoing reasons, the Commission respectfully requests that the Court adjourn
the Initial Conference and the submission of a Rule 26(f) report until the Commission completes
service on the defendants. There have been no previous requests for extensions or adjournments
in this case. Due to the Commission’s inability to locate Reynolds for service, it has not been
able to seek his consent to this request.

We thank the Court for its consideration of this matter.
Respectfully submitted,

COMMODITY FUTURES
TRADING COMMISSION

/s/ Luke B. Marsh

Luke B. Marsh (pro hac vice application pending)
Jonah E. McCarthy (Bar No. JM1977)

Division of Enforcement

1155 21st Street, N.W.

Washington, D.C. 20581

(202) 418-5000 (telephone)

(202) 818-3179 (facsimile)

Imarsh@cftc.gov

jmecarthy@cfitc.gov
